          Case 1:19-cr-00056-LJL Document 42 Filed 06/08/21 Page 1 of 1

                        ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                    P (718) 514 - 9100
20 VESEY STREET, RM 400                                                       F (917) 210 - 3700
NEW YORK, NY 10007                                                 WOMBLE@ZEMANWOMBLELAW.COM
                                 WWW.ZEMANWOMBLELAW.COM



                                                                           June 3, 2021
Via ECF & Email
                                                            REQUEST GRANTED.
Honorable Lewis J. Liman                                    The Sentencing hearing previously
United States District Judge                                set for July 8, 2021 is rescheduled
Southern District of New York                               to January 12, 2022 at 2:00PM in
Daniel Patrick Moynihan United States Courthouse            Courtroom 15C at the 500 Pearl
500 Pearl Street                                            Street Courthouse.
New York, NY 10007
                                                                      6/8/2021

Re:    United States v. Paul Thompson, 19 CR 56 (LJL)
       Violation of Supervised Release, 03 CR 436, 03 CR 1501

Dear Judge Liman:

       I represent Paul Thompson in the above-referenced matters and write this letter requesting
an adjournment of Mr. Thompson’s sentencing hearing (currently scheduled for July 8, 2021). I
am requesting an adjournment of 6 months to a date convenient for the Court and the Government.

       A substantial adjournment is necessary to provide counsel and, should the Court approve
the submitted authorization request, mitigation specialist Julie Smyth the time to obtain relevant
records pertinent to Mr. Thompson’s background. Having recently had a breakthrough with Mr.
Thompson, we anticipate meeting with him frequently to explore his life and provide a more
complete picture to the Court for sentencing. This extensive background information would also
provide the BOP with information necessary to provide appropriate services for Mr. Thompson
and hopefully end the cycle of recidivism. I have worked with Ms. Smyth on previous cases and
have found her work to be both valuable and efficient.

       I submit this request with the consent of the Government.
       .


                                                            Respectfully submitted,



                                                            Ken Womble
                                                            Attorney for Paul Thompson

Cc: AUSA David J. Robles
